Citation Nr: 1401265	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-05 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972, with confirmed service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2010.  A transcript of the hearing is associated with the claims file.

When this claim was before the Board in April 2011, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDING OF FACT

No acquired psychiatric disorder was present until more than one year following the Veteran's discharge from service, and no current psychiatric disorder is etiologically related to service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in an October 2008 letter, prior to the January 2009 rating decision on appeal.

The record also reflects that the Veteran's service treatment records (STRs), service personnel records, and post-service VA medical records have been obtained.  

Additionally, pursuant to the Board's remand directive, the Veteran was afforded a VA examination in April 2011.  The VA examiner determined that the Veteran does not meet the diagnostic criteria for PTSD and properly supported this conclusion.  Additionally, the examiner diagnosed mood disorder due to general medical condition and schizoid personality disorder.  The Veteran's representative contends that the VA examination report is inadequate because no rationale was provided to support the conclusions that the Veteran's mood disorder was not related to service and the examiner did not adequately address the schizoid personality disorder.  However, the examiner stated that the mood disorder was due to general medical condition related to the Veteran's colonic disease.  The Board also notes that personality disorders are not diseases for the purposes of VA compensation.  See 38 C.F.R. § 3.303(c).  Therefore, the Board has determined that the examination report is in compliance with the Board's remand directive and is adequate for adjudication purposes.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Personality disorders are not diseases or injuries for VA compensation purposes.   38 C.F.R. § 3.303(c). 

Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as outlined in 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran asserts that he has PTSD due to service in the Republic of Vietnam.  At a February 2011 hearing before the undersigned, the Veteran discussed in-service stressors while serving in the Republic of Vietnam from October 1970 to August 1971, to include fearing for his life, being under fire while building roads, and recovering casualties.  In an April 2011 remand, the Board ordered further development  to consider the Veteran's claimed stressors under liberalized PTSD criteria and to ascertain the nature and etiology of any other acquired psychiatric disorders present during the period of the claim.  An April 2011 VA examination report reflects that the examiner diagnosed mood disorder due to general medical condition and schizoid personality disorder, but determined that the Veteran did not meet the diagnostic criteria for PTSD.  

As noted above, personality disorders are not diseases or injuries for VA compensation purposes.

The Veteran's STRs and post-service VA treatment records are negative for a history of or treatment for any psychiatric disorder.  

In the April 2011 VA examination report, the examiner found the Veteran to be sincere and well-intentioned but not credible or reliable in his report of PTSD symptoms and stressors.  The examiner noted that the Veteran was unable to recall any significant information in support of his claimed in-service stressors and review of the date revealed significant discrepancies with prior statements at the Board's hearing.  The examiner also found the Veteran's responses to psychometric testing to be inconsistent.  One psychometric test determined that the Veteran fit the profile of an individual typically preoccupied with health problems.  This result was consistent with the clinical interview and not typical of a veteran diagnosed with PTSD. The examiner noted that although the Veteran self-reported severe symptoms of depression and anxiety, there was, "[a] significantly greater amount of distress endorsed on these measures than was apparent during the clinical interview," and found that the self-reported symptoms were likely invalid.  

After reviewing the Veteran's records, psychological testing, and clinical interview, the examiner concluded that a diagnosis of PTSD was not warranted.  Instead, the Veteran's symptoms were attributable to mood disorder due to general medical condition (colonic disease and related limitations) and schizoid personality disorder.  The examiner opined that the Veteran's mental health distress is not caused by or a result of military combat.   

After careful review of the record, the Board finds that the preponderance of the evidence is against the claim.  

With regard to PTSD, the Board finds that the preponderance of the evidence demonstrates that the Veteran has not had PTSD at any time during the pendency of the claim.  Although the Veteran reported stressors related to service in the Republic of Vietnam, there is no competent evidence showing that he has ever been found to have PTSD and the report of the VA examination discussed above shows that he does not meet the diagnostic criteria for PTSD.

In addition, the Board concludes that the Veteran's mood disorder due to general medical condition is not etiologically related to service.  

The VA examiner opined that mood disorder due to general medical condition was linked to the Veteran's colonic disease and related limitations.  The examiner's opinion is supported by findings from psychometric testing.  VA treatment records outlining the Veteran's medical history document the Veteran's treatment for colon cancer beginning in November 2008.  No competent evidence in the record links the Veteran's mood disorder to service.  

Accordingly, this claim must be denied.  In reaching this decision the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


